   Case 1:14-cv-02887-JLK-MEH Document 279-2 Filed 06/23/20 USDC Colorado Page 1 of 2



Andrew Turner

From:                                 Jafek, Timothy (USACO) <Timothy.Jafek@usdoj.gov>
Sent:                                 Monday, June 22, 2020 8:05 PM
To:                                   Andrew Turner; Andrew Free; Adrienne Scheffey
Cc:                                   GeoPlaintiffsCounsel; Michael Ley; Dana Eismeier; colin.barnacle@akerman.com
Subject:                              RE: Menocal v. The GEO Group, Inc. - Hernandez Deposition Logistics     Follow-Up


Andrew:

Thanks for the notice. I have to confer with ICE regarding its position.

Tim

Timothy B. Jafek
Assistant United States Attorney
United States Attorney’s Office | District of Colorado
1801 California Street, Suite 1600
Denver, CO 80202
Phone: (303) 454-0104
Email: timothy.jafek@usdoj.gov




From: Andrew Turner <aturner@laborlawdenver.com>
Sent: Monday, June 22, 2020 4:48 PM
To: Jafek, Timothy (USACO) <TJafek@usa.doj.gov>; Andrew Free <andrew@immigrantcivilrights.com>; Adrienne
Scheffey <adrienne.scheffey@akerman.com>
Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>; Michael Ley <mley@bfwlaw.com>; Dana Eismeier
<deismeier@bfwlaw.com>; colin.barnacle@akerman.com
Subject: RE: Menocal v. The GEO Group, Inc. - Hernandez Deposition Logistics Follow-Up

Thanks for your message, Tim. This evening Plaintiffs will file an emergency motion asking that Judge Kane modify his
writ to permit the deponent to wear a shirt and tie for his Wednesday video deposition. I write to confer. Please let me
know the government’s position. Counsel, please let me know GEO’s position as well. Thanks.



                            __________________________________________________________

                                                         Andrew H. Turner
                                                           Shareholder




                                                600 Grant Street, Suite 825
                                                                1

         Exhibit 2
   Case 1:14-cv-02887-JLK-MEH Document 279-2 Filed 06/23/20 USDC Colorado Page 2 of 2


                                                    Denver, CO 80203
                                                   Phone: 303-333-7751
                                                   FAX: 303-333-7758
                                               aturner@laborlawdenver.com
                                                 www.laborlawdenver.com

CONFIDENTIALITY NOTICE: The information contained in this e-mail is CONFIDENTIAL, and may be ATTORNEY-CLIENT
PRIVILEGED and/or ATTORNEY WORK PRODUCT and exempt from disclosure under applicable law, and is intended only for the
use of the addressee. If you believe you have received this e-mail in error, please notify us immediately and permanently dispose of
this transmission and any copies thereof. Thank you for your cooperation.




From: Jafek, Timothy (USACO) <Timothy.Jafek@usdoj.gov>
Sent: Monday, June 22, 2020 3:26 PM
To: Andrew Free <andrew@immigrantcivilrights.com>; Adrienne Scheffey <adrienne.scheffey@akerman.com>
Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
Subject: RE: Menocal v. The GEO Group, Inc. - Hernandez Deposition Logistics Follow-Up

Andrew:

ICE has considered your request that Mr. Hernandez be permitted to change into a shirt and tie for his deposition. Mr.
Hernandez is required to stay in his uniform at all times. This applies even to those detainees appearing in immigration
court. So ICE does not approve your request.

Thanks,

Tim

Timothy B. Jafek
Assistant United States Attorney
United States Attorney’s Office | District of Colorado
1801 California Street, Suite 1600
Denver, CO 80202
Phone: (303) 454-0104
Email: timothy.jafek@usdoj.gov




From: Andrew Free <andrew@immigrantcivilrights.com>
Sent: Saturday, June 20, 2020 8:15 PM
To: Adrienne Scheffey <adrienne.scheffey@akerman.com>; Jafek, Timothy (USACO) <TJafek@usa.doj.gov>
Cc: GeoPlaintiffsCounsel <GeoPlaintiffsCounsel@outtengolden.com>
Subject: Menocal v. The GEO Group, Inc. - Hernandez Deposition Logistics Follow-Up

Adrienne and Tim:

Thank you very much for facilitating the video visitations with Mr. Hernandez. We encountered about 10
minutes of technical difficulties in our final hour of today's Skype call, but GEO's guards were kind enough to
let us make that up on the back end of the call by running a few minutes over.

                                                                 2
